Exhibit 10.1



CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (the "Agreement") is made and entered into this 18th
day of December, 2009 (the "Effective Date") by and between Urigen
Pharmaceuticals, Inc., having an address at 27 Maiden Lane, Suite 595, San
Francisco, California 94108 (hereinafter referred to as the “Company") and
Oceana Therapeutics, Inc., having an address at 2035 Lincoln Highway, Suite
2150, Edison, New Jersey 08817 (hereinafter referred to as the "Consultant").


WHEREAS, the Company wishes to engage the Consultant to provide certain
independent consulting services described herein and Consultant wishes to
provide the aforementioned services in exchange for a right of first refusal for
Consultant to license all indications of URG-101 that may get approved by FDA
(the “Rights”) in accordance with the terms and conditions contained in this
Agreement,


NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, accepted and agreed to, the Company and the Consultant, intending
to be legally bound, agree to the terms and conditions set forth below.


1.           TERM


This Agreement shall commence on the Effective Date and continue for a period
through a date that is 60 days after the phase II meeting with the FDA for the
Company’s URG-101 (the “Term”), unless it is renewed or extended in writing for
a period as may be agreed by the parties. Notwithstanding the foregoing, either
party shall have the right to terminate this Agreement, with or without cause,
upon thirty (30) days prior written notice to the other party.


2.           SERVICES


Consultant agrees to provide to the Company the following services on a best
effort basis: (A) assist in the development and preparation for a phase II
meeting with the FDA in connection with URG-101; (B) accompany the Company to
the FDA to assist and potentially participate in the actual phase II meeting at
the FDA for URG-101; and (C) to further assist the Company as may be requested
by the Company in connection with the development of URG-101. In addition, the
Consultant agrees to pay all fees for consultants to the Company in connection
with the phase II meeting with the FDA, including, but not limited to, Amie
Franklin Ph.D. and William Schmidt Ph.D., provided, however, that such fees do
not exceed $50,000 in total and are approved by Consultant in writing before
they are incurred.
 
 
 
1

--------------------------------------------------------------------------------


 
 
3.           CONSULTING FEE


Consultant shall receive certain Rights in connection with URG-101 as outlined
above, in lieu of a monetary fee for its services rendered in connection
herewith.


4.           INDEPENDENT CONTRACTOR


Consultant agrees and acknowledges that they are an independent contractor, all
services to the Company shall be rendered by them on the aforesaid capacity and
this Agreement does not create an employer-employee relationship between the
Consultant and the Company whatsoever.




5.           CONFIDENTIALITY


Each party to this Agreement acknowledge that it will acquire information and
materials from other party and such information and materials are and shall be
treated as the trade secrets or confidential and proprietary information of such
other party (collectively “Confidential Information”). However, Confidential
Information shall not include information, which is or becomes part of the
public domain or that a party to this Agreement regularly gives to third parties
without restriction on use or disclosure.  Each party agrees to hold all
Confidential Information in strict confidence, not to disclose it to any third
party or use it in any manner, commercially or otherwise, except in performing
the services described in this Agreement.


6.           WARRANTY


Except for any express warranties and representations state here, Consultant
makes no warranties, express or implied and Consultant specifically disclaims
any implied warranties of merchantability or fitness for a particular purpose.


7.           INDEMNITY


Company shall defend, indemnify and hold Consultant harmless from any loss or
expense arising out of any claim, action, suit, or governmental proceeding
relating to services performed.  This provision shall not apply to any loss or
expense caused by Consultant’s gross negligence or willful misconduct.


Consultant shall defend, indemnify and hold Company, its officers, directors,
employees and agents harmless from any and all claims, suits, actions, and
proceedings, and related costs and expenses (including reasonable attorneys
fees) for personal injury or property damage resulting from Consultant’s gross
negligence or willful misconduct arising out of the performance of this
Agreement.


8.           GENERAL PROVISIONS


(a) Entire Agreement. This Agreement constitutes the entire Agreement and
supersedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof.


(b) Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.


(c) Governing Law. This Agreement and all transactions contemplated hereby,
shall be governed by, construed and enforced in accordance with the laws of the
State of New Jersey.  In the event that litigation results from or arises out of
this Agreement or the performance thereof, the parties agree to reimburse the
prevailing party's reasonable attorney's fees, court costs, and all other
expenses, whether or not taxable by the court as costs, in addition to any other
relief to which the prevailing party may be entitled.
 

 
2

--------------------------------------------------------------------------------


 
(d) Severability. If any provision of this Agreement should, for any reason, be
held in violation of any applicable law, and so much of this Agreement be held
unenforceable, then the invalidity of such a specific provision in this
Agreement shall not be held to invalidate any other provisions in this
Agreement, which other provisions shall remain in full force.


(e) Notices. All notices or other communications to be given pursuant to this
Agreement shall be in writing and shall be considered as properly given if
mailed from within the United States by Certified Mail, and addressed as
follows:




The Company’s Address:
Urigen Pharmaceuticals, Inc.
27 Maiden Lane, Suite 595
San Francisco, CA 94108




Consultant’s Address:
Oceana Therapeutics, Inc.
2035 Lincoln Highway, Suite 2150
Edison, New Jersey 08817
 
 
 
 


[Signature Page Follows]






3

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto on the date first above written.


Signed, sealed and delivered in the presence of:
 
 

Urigen Pharmaceuticals, Inc.             
Oceana Therapeutics, Inc.
 
 
 
 
/s/ William J. Garner  
   
/s/ Steven Bosacki   
 
Name: William J. Garner 
   
Name: Steven Bosacki 
 
Title: CEO 
   
Title: SVP & General Counsel
 

 
 
 
 
 
 
 
4



             